Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “biasing means” and “anchoring means" has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “biasing” and “anchoring" without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3, 7, 8, 10, 13 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A spring is corresponding structure for biasing means and flexible claws corresponding structure for the anchoring means, as described in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim objections
Claim 1, line 5, “the house” lacks antecedent basis. 
Claim 1, line 11, claim 7, line 3 and claim 13, line 12,  the phrase " namely" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, line 16, “it” lacks antecedent basis.
Claim 3, line 3, “it” lacks antecedent basis.
Claim 5, line 2, “the external surface” and “the internal surface” lacks antecedent basis.
Claim 5, line 6, “its external surface” lacks antecedent basis.
Claim 9, line 5, “it” lacks antecedent basis.
Claim 10, line 2, “the housing interior” lacks antecedent basis.
Claim 10, line 9, “the actuation mechanism” lacks antecedent basis.
Claim 11, line 5, “its switched on-position” lacks antecedent basis.
Claim 13, line 6, “the house” lacks antecedent basis. 
Claim 13, line 17, “it” lacks antecedent basis.
Claim 15, line 4, “the crown” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nutter, el al. (US. Pat. 5,634,357).
Regarding claim 1, Nutter teaches a detachable knob comprising: a knob housing 24 configured to be manually rotated about a rotation axis "X", anchoring means 50 placed inside the knob housing and configured to transit reversely between an engaged position and a disengaged position, a plunger 40 arranged inside the housing and axially displaceable along the rotation axis "X", wherein the plunger is configured to bring the anchoring means from their engaged position to their disengaged position and vice versa, biasing means 48 arranged inside the knob housing to axially bias the plunger away from the anchoring means, wherein the plunger is axially displaceable relative to the anchoring means between two stable axial positions at axis "X", namely: a pushed-down position in which the plunger remains stable and force the anchoring means to their engaged or to their disengaged position, and a release position in which the plunger remains stable and in which the anchoring means are in the other position, and wherein the plunger is accessible from outside the housing to allow the plunger to be actuated pushed-down along axis "X", such that by pushing down the plunger, it transit reversely between its two stable positions (Figs. 1-7, col. 4, lines 38-67 an col. 5, lines 1-30).  
Regarding claim 3, Nutter teaches the detachable knob wherein the housing 24 has a cylindrical chamber extending along the rotation axis "X", wherein the plunger 40 has a cylindrical configuration and it is received within that cylindrical chamber, wherein the knob housing has an open bottom base 70 and an opening 72 at a top part thereof, and wherein the plunger is accessible through the opening and the anchoring means are accessible through the open bottom base (Fig. 6).  
Regarding claim 9, Nutter teaches the detachable knob wherein the knob housing 24 has a lateral level having an internal cavity 70 providing access to the plunger 40, wherein the knob further comprises a displaceable latch 64 received within the cavity, and wherein the latch is displaceable between a locked position in which it impede plunger displacement, and an unlocked position in which plunger displacement is allowed (Fig. 6, col. 4, lines 38-67 an col. 5, lines 1-30).  

Claims 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh, el al. (US20170372856).
Regarding claim 10, Singh teaches a switchgear module comprising: a housing 12 having an aperture providing access to the housing interior, a cover 14 removably mounted with the housing closing the aperture, a disconnectable switch member 16 enclosed inside the housing, a switch actuation mechanism 22 enclosed, at least in part, inside the housing, a14425APreliminaryAmendment.doc 10848 1719 101 detachable knob 20 arranged above the cover and detachably connected with the switch actuation mechanism through the cover, such that the knob impede removal of the cover when the knob is coupled with the module, and the cover can be removed and the housing interior accessed when the detachable knob is detached from the actuation mechanism; anchoring means 18 placed inside the knob housing and configured to transit reversely from an engaged position (when the door or cover 14 is closed) in which they are able to attach the knob with a part of a switchgear, to a disengaged position (when the door or cover 14 is opened) in which the anchoring means detach the knob from the part of a switchgear (Figs. 1-5 and paragraphs 15-17).  
Regarding claim 10, Singh teaches the switchgear module wherein the detachable knob 20 is reversibly rotatable between a switched-on position and a switched-off position to operate the switch actuation mechanism, and wherein the detachable knob is configured to be detachable in the switched-off position and to impede detachment in its switched-on position (Figs. 1-4 and paragraphs 15-17).  
Regarding claim 12, Singh teaches the switchgear module wherein the disconnectable switch member 16 is a metal plate (Fig. 3 and paragraph 16).  
Regarding claim 15, Singh teaches a module according to further comprising a rotatable shaft 18 received with the opening, wherein the shaft is coupled with the switch mechanism 22, and wherein the crown (end of the knob 20, see Fig. 3) is configured to coupled and uncouple with the shaft (couple or uncoupled depending if the cover is closed or open, see Figs. 1-4 and paragraphs 15-17).
Allowable Subject Matter
Claims 2, 4-8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed knob further comprising a crown co-axially mounted with the plunger 40 along the rotation axis "X" inside the knob housing, wherein the crown is attached to the housing in a way that the crown and the knob housing are jointly rotatable, wherein the anchoring means are two or more flexible claws integrally formed with the crown, wherein the claws can flex in a direction intersecting the axis "X".  
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed structure of the detectable knob and its relationship with the cover and the actuation mechanism, as claimed in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/               Primary Examiner, Art Unit 2833